The members of my delegation and I deem it an honour and a privilege 
to have the opportunity of participating in the thirty seventh 
session of the General Assembly. We bring representatives the warm 
greetings of the Government and the people of Bangladesh. On behalf 
of the Bangladesh delegation and on my own behalf, I congratulate Mr. 
Hollai on his unanimous election as President of the thirty seventh 
session of the General Assembly. We are confident that his qualities 
of leadership and wealth of experience will be of immense value to 
the Assembly in accomplishing its task. We offer him our co operation 
and support in fulfilling his heavy responsibility during the days 
ahead. My delegation would like to take this opportunity to 
congratulate his predecessor, Mr. Kittani of Iraq, on his determined 
and energetic leadership not only during the thirty sixth session of 
the General Assembly but also during the second special session 
devoted to disarmament and the emergency special session on the 
question of Palestine. His patience and wisdom have been greatly 
appreciated by all of us. My delegation would also like to pay a 
tribute to the new Secretary General, Mr. Javier Perez de Cuellar, 
who, within the short period since the assumption of his most 
difficult responsibilities, has earned our trust and confidence for 
his absolute dedication and impartiality. The Government of 
Bangladesh congratulates him on his unremitting efforts and ceaseless 
endeavours in promoting the purposes and principles of the Charter. 
We assure him of our fullest support for all his efforts aimed in 
this direction. Bangladesh deeply mourns the passing of His Majesty 
King Khaled of the Kingdom of Saudi Arabia. In him the entire world 
has lost an outstanding personality dedicated to the cause of peace 
and justice. Since its independence as a sovereign nation, Bangladesh 
has made consistent efforts to work for the greater interest of the 
international community. The foreign policy of Bangladesh is based on 
total adherence to the purposes and principles of the Charter of the 
United Nations. We see this world body as a unique instrument for 
promoting global peace and development based on justice and equity. 
We greatly appreciate the candor with which the Secretary  General in 
his report has brought to our notice the shortcomings of the 
Organization. We in Bangladesh will support the Secretary General in 
all his efforts to make the United Nations an effective organization 
for maintaining world peace and security. Bangladesh has chosen non 
alignment as the cornerstone of its foreign policy. We are committed 
to working tirelessly together with other peace loving nations of the 
world to create an environment of peace in which people can harness 
all available resources to combat the scourge of poverty, hunger, 
disease and illiteracy, thus achieving economic freedom without 
sacrificing political freedom. As at previous sessions this year, 
too, we have a long agenda and we are very conscious of the number of 
crucial issues before us. We notice a progressive decline in the 
international situation. There is widespread use offence, the 
continuing existence of foreign occupation forces and acts of 
aggression, total disregard for the principle of self determination, 
and flouting of resolutions adopted by the General Assembly and the 
Security Council. The situation prevailing in the Middle East remains 
dangerous and highly explosive, posing a serious threat to 
international peace and security. This state of affairs is due to the 
persistence of Israel in its flagrant denial of the inalienable 
rights of the Palestinian people, as recognized by the United 
Nations. The latest Israeli holocaust in Lebanon has rendered the 
situation in the Middle East more explosive than ever before. Along 
with the peoples of all peace loving nations, we in Bangladesh have 
been stunned by the appalling act of inhuman massacre of a large 
number of innocent and unarmed Palestinian men, women and children in 
their camps in west Beirut. The Government of Bangladesh is of the 
view that the question of Palestine constitutes the core of the 
Middle East problem. There can be no just and lasting peace in the 
Middle East unless the Palestinian people can exercise their 
legitimate rights, including the right to return to their homeland, 
their right to self determination and to establish a State of their 
own under the leadership of the PLO their sole and legitimate 
representative, with Jerusalem as its capital. Further, the 
inadmissibility of the acquisition of territory by force imposes an 
obligation on Israel to withdraw completely from all the territories 
it has occupied since 1967, including the Holy City of Jerusalem. Any 
solution that fails to recognize these rights and realities will pose 
a constant threat to peace and stability in the region. We are 
particularly distressed at the continuing and self defeating armed 
conflict between Iraq and the Islamic Republic of Iran. Bangladesh, 
as a member of the Islamic Peace Committee, has made sincere efforts 
to resolve that conflict peacefully. It is a great tragedy that 
despite our collective efforts the war is still continuing. We should 
like to make a renewed appeal to Iran and Iraq to stop this armed 
conflict forthwith and to resolve their differences through peaceful 
means. It is also extremely disheartening that the crises in 
Afghanistan and in Kampuchea remain unresolved. We should do 
everything possible to ensure the withdrawal of all foreign troops 
from those two countries and to ensure that the people in both those 
countries are permitted to determine their own destinies without any 
outside intervention or interference. We firmly believe that peace is 
possible In southern Africa only through the transfer of power to the 
people of Namibia. We appreciate the sustained mediatory efforts of 
the five Western Powers in evolving an agreement on Namibia's 
transition to independence under the control and supervision of the 
United Nations. It is the view of Bangladesh that peace and security 
would be promoted through the creation of zones of peace in areas 
like the Indian Ocean, South Asia and South East Asia, the 
Mediterranean and other regions. Such zones would have to take into 
account the interrelated aspects of eliminating the military presence 
of and threat from external Powers and the maintenance of security 
among the regional States. In this context, we support the convening 
of a conference in Sri Lanka next year as a step towards the 
implementation of the Declaration of the Indian Ocean as a Zone of 
Peace. Bangladesh has also been making unrelenting efforts to promote 
peace and stability in the South Asian region through the creation of 
a climate of trust, understanding and co operation on the basis of 
mutual respect for sovereign equality and non interference in the 
internal affairs of other States. Taking into account our friendly 
relations within our region with India, Pakistan, Nepal, Bhutan, Sri 
Lanka and Maldives, Bangladesh has proposed the creation of a 
regional co operation forum among those countries. Substantial 
progress has been made towards the implementation of this proposal, 
and the necessary preparatory work is still under way for making the 
process self  sustaining and irreversible. It has also been decided 
to convene a meeting at the level of Foreign Ministers next year to 
launch the forum. We believe that our statement on global issues 
would be incomplete if we did not say a few words about our national 
efforts to achieve a better living for our people. Mr. H. M. Ershad, 
on assumption of the office of the head of Government of Bangladesh, 
clearly spelt out his Government's objectives: first, to bring 
maximum benefit to the 90 million people of Bangladesh; secondly, to 
ensure maximum participation by the people of the country through 
existing political institutions and, thirdly, to create a simple, 
well balanced administration capable of responding to the needs of 
the people. In order to achieve these objectives, the Government of 
Bangladesh has spelt out plan priorities, which are: self sufficiency 
in agriculture, population control, encouragement of the private 
sector, universal primary education and extensive and integrated 
rural development programmes, including health and social welfare. 
These priorities and the decentralization of administration which has 
been initiated by the Government are designed to revitalize the 
social and economic activities and to lay the foundation of a new 
Bangladesh. We are confident that these efforts by us at the national 
level will receive whole hearted support from the international 
community. We in Bangladesh are therefore deeply concerned that the 
international situation has further deteriorated, generating despair 
and pessimism. The world economy is passing through a very serious 
crisis threatening both the developed and the developing countries. 
The second special session devoted to disarmament has met with 
miserable failure, while armament expenditures continue to rise. The 
crisis spots all over the world also continue to multiply. Our most 
important task therefore should be to address these problems in a 
concerted and collective manner. The evolution of international 
society has made it manifest more than ever before that most problems 
today are interlinked and global in character. There can be no 
piecemeal solution. There can be no lasting peace so long as economic 
imbalances and injustices prevail. Peace is meaningless if it is not 
accompanied by development. To achieve a better world, mankind must 
have both. While we strive for peace, our efforts for development 
should not lag behind. Bangladesh strongly believes that the right to 
development is a human right and that equality of opportunity for 
development is as much the prerogative of nations as of individuals 
within nations. The present inequities of the world economic order, 
accompanied by the accelerated arms race, is therefore at the root of 
all world problems and one of the most significant obstacles to the 
realization of both the right to development and the right to peace. 
As the head of Government and President of the Council of Ministers 
of Bangladesh, Mr. H. M. Ershad, declared from this rostrum during 
the twelfth special session and the second special session devoted to 
disarmament, the three major challenges confronting mankind's 
continued progress and eventual survival are the arms race, 
underdevelopment and the unlawful use of force in solving 
international disputes. Peace and development are indivisible and 
both can be achieved to a large extent through effective disarmament. 
The enormous resources that can be released through a well 
intentioned disarmament process would give a tremendous boost to the 
development efforts of the developing countries. In this period of 
resource difficulties, such diversion of resources is of crucial 
importance. This point which we are making is not a new one and has 
been repeated many times in this forum as well as in others. 
Unfortunately, though, it has not been translated into reality by the 
parties concerned. We therefore urge everyone, big or small, to give 
this idea serious thought, keeping in mind the question of the 
survival and progress of mankind as a whole. The annual military 
expenditures of nearly $600 billion, which is more than 10 times the 
amount now available for development assistance, is totally 
irrational. Such wasteful use of enormous amounts of the world's 
precious limited resources is also clearly immoral when millions die 
of starvation and many more millions are struggling for their very 
survival. Bangladesh acceded to the Treaty on the Non  Proliferation 
of Nuclear Weapons as a demonstration of its total commitment to 
general and complete disarmament. In view of the failure of the 
second special session on disarmament, we urge the super Powers and 
other militarily significant States to concert their efforts so as to 
commence serious negotiations on a comprehensive test ban treaty as 
well as a conventional weapon treaty. Work on the comprehensive 
programme of disarmament, which forms the core of the negotiations on 
the reduction of armament, both nuclear and conventional, should be 
started inGeneva within the framework of the Committee on 
Disarmament. The failure of the Assembly at the second special 
session on disarmament to produce a final document on the 
comprehensive programme of disarmament should not be taken as an 
alibi to avoid the responsibility that devolves on the super Powers 
as well as other militarily significant countries. Bangladesh, in its 
total commitment to general and complete disarmament, has applied for 
membership in the Committee on Disarmament and is ready to contribute 
to all future disarmament negotiations to be undertaken in the 
Committee on Disarmament. The present world economic crisis is of a 
global nature. The interrelationship of issues and the 
interdependence of the countries are so clearly established that 
isolated measures by any individual country or group of countries 
cannot solve the contradictions and difficulties that appear as a 
result of profound structural imbalance. On the other hand, we agree 
with the view that deterioration in the international economic 
situation has in part been due to policies pursued in countries with 
a preponderant weight in the world economy, as they have sought to 
solve their problems on a national basis. The present state of crisis 
can be overcome only through a global and concerted effort on the 
part of countries. Therefore we believe that a lasting improvement in 
international economic relations can be achieved only through a 
global dialogue a sincere, determined and imaginative co operation 
between the developed and the developing countries. It does not need 
reiteration that all nations have a stake in the recovery of the 
world economy and should, therefore, engage themselves in a 
purposeful effort to address themselves to a world recovery programme 
and a restructuring the existing international economic relations. 
Bangladesh believes that the present unjust international economic 
system requires structural reforms which could result only from a 
comprehensive and integrated approach to the present international 
economic issues through the participation of all countries in a round 
of global negotiations for the establishment of the new international 
economic order. Bangladesh has, therefore, actively joined in all the 
initiatives and efforts for the launching of global negotiations as 
envisaged in General Assembly resolution 34/138. We earnestly hope 
that in view of its importance to the economic development of the 
world as a whole, it will be possible for us to launch the global 
negotiations without further delay. Bangladesh will continue to make 
its humble contribution towards this effort in its capacity as 
Chairman of the Group of 77. Before concluding, on behalf of the 
Bangladesh delegation, I wish to assure you, Mr. President, and 
through you all the members of the Assembly that Bangladesh is 
determined to play a meaningful and constructive role in finding just 
and equitable solutions to the problems which face us today. It is 
our strong belief that, despite the frustrations of the past, the 
United Nations system is still the only organization which can bring 
effective peace, progress prosperity to our world. In order to 
achieve common objective, all the Members of the United Nations, big 
and small, must unite together to make this body more effective both 
in spirit and in action.
